Order
The plaintiffs in the above-entitled action having made a motion for an order to include in the case 132740-A covering entry 797111 the boxes appearing therein as part of the stipulation, decision and judgment order in the cases decided for the above-entitled plaintiffs on June 13, 1941.
Now, on reading the motion and the affidavit of Mary Rehan, sworn to the 3rd day of July, 1941, in support of said motion, with due proof of service on the attorneys for the defendant herein, who offer no opposition thereto, and due deliberation having been had, it is, on motion of said Mary Rehan
Ordered, that said motion be and the same is hereby, in all respects granted.
Enter,
D. H. Kincheloe,

Acting Presiding Judge.